10
il
12
13
14

15

17
18
19
20
21

22

16

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JAMES ELBAOR, M.D.,

Plaintiff,

WHIDBEY PUBLIC HOSPITAL
DISTRICT,

Defendant.

 

 

CASE NO. C18-0469-JLR-MLP

ORDER OF DISMISSAL

The court having been notified of the settlement of this matter and it appearing

that no issue remains for the court’s determination:

IT IS ORDERED that this action and all claims asserted herein are DISMISSED

with prejudice and without costs to any party.

In the event settlement is not perfected, any party may move to reopen the case,

provided such motion is filed within 60 days of the date of this order. Any trial date and

Hf

ORDER - 1

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22°

 

pretrial dates previously set are hereby VACATED.

Dated this \|_ day of June, 2019.

 

ORDER - 2

Ma - ” we

\
i

an

ok

JAMES L. ROBART
United States District Judge

 

 
